*988Order affirmed, without costs. The knowingly false statement in petitioner’s 1958 application was sufficient basis for revoking the license granted on that application, and it was not beyond the power of the Commissioner of Motor Vehicles under the circumstances to decline to consider a new application made prior to March 13, 1961. Petitioner is of course privileged to make a new application, which the Commissi oner has previously invited. We pass on no other question. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.